DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 APRIL 2021, with respect to the objection to the SPECIFICATION, the objection to the DRAWINGS, the 112, rejections, and the art rejections have been fully considered and are persuasive.  The objection to the SPECIFICATION, the objection to the DRAWINGS, the 112, rejections, and the art rejections has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 APRIL 2021 was filed after the mailing date of the Non-Final Office Action on 15 OCTOBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 APRIL 2021 was filed after the mailing date of the Non-Final Office Action on 15 OCTOBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03 MAY 2021 was filed after the mailing date of the Non-Final Office Action on 15 OCTOBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 27 MAY 2021 was filed after the mailing date of the Non-Final Office Action on 15 OCTOBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 15 APRIL 2021, with respect to the art rejections over WILLIAMS and WILLIAMS in view of GAO, as well as WILLIAMS in view of WEIGHT have been fully considered and are persuasive.  The art rejection has been withdrawn. 
NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the REMARKS filed on 15 APRIL 2021, Applicant asserts that the claimed invention is not anticipated by WILLIAMS because the reference at least does not teach the sample receiving module with a cap within the sample preparation device that is coupleable to the sample receiving module.  While WILLIAMS discloses a foil to at least cover the wells of the capture plate, the foil of WILLIAMS is not a coupleable cap as required by the claimed invention.  In the instant specification, the cap is further defined as a screw cap. 
The Examiner has updated the search and has reconsidered the claimed invention, in particular, a sample preparation device comprising: i. a sample receiving module comprising a fluid container comprising a preparation solution; ii. a cap removably coupleable to the sample receiving module and comprising a pressurizing component, wherein when the cap is operatively coupled to the sample receiving module, the pressurizing component of the cap pressurizes the sample receiving module.  Upon further search and examination, the Examiner is unable to provide a rejection which would fairly teach and suggest the claimed invention including all of the limitation 
Claim 40 and its dependent claims are now reconsidered as it now depends from Claim 1.  
EXAMINER’S AMENDMENT
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 40-73, 75 and 77, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 15 JUNE 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-78 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797